Citation Nr: 1622000	
Decision Date: 06/02/16    Archive Date: 06/13/16

DOCKET NO.  09-33 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to a total disability rating based on individual unemployability.

2.  Entitlement to service connection for neurological problems due to toxin exposure.

3.  Entitlement to service connection for chemical sensitivity due to exposure to toxins.

4.  Entitlement to service connection for hot flashes as a result of toxin exposure.

5.  Entitlement to service connection for neuropathy of the hands and feet with tingling of the toes and fingers as a result of toxin exposure.

6.  Entitlement to service connection for gastroesophageal reflux disease (GERD) with acid reflux as secondary to service-connected asthma with COPD and/or as a result of toxin exposure.

7.  Entitlement to service connection for insomnia as a result of toxin exposure.

8.  Entitlement to service connection for nerve damage with night tremors as a result of toxin exposure.

9.  Entitlement to a rating in excess of 30 percent for asthma and chronic obstructive pulmonary disease (COPD), effective February 18, 2003.



WITNESSES AT HEARING ON APPEAL

The Veteran and his friend


ATTORNEY FOR THE BOARD

R. Connally, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had service from September 1987 to September 1992.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2008 decision of the Regional Office (RO) in Portland, Oregon.

In October 2015, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge (VLJ); a transcript of the hearing is associated with the claims file.  At that time, the Veteran stated on the record that he desired to withdraw his claim for total disability due to individual unemployability.  Additional evidence was received after the hearing and was accompanied by a waiver of RO consideration.  See 38 C.F.R. § 20.1304(c)(2015).

The issues of entitlement to an increased rating for depression, increased rating for erectile dysfunction, and service connection for memory problems have been raised by the record in an October 2015 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issues of entitlement to an increased rating for asthma and COPD, service connection for neurological problems, chemical sensitivity, hot flashes, GERD, night tremors, neuropathy of the hands and feet with tingling of the toes and fingers and insomnia are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

On October 6, 2015, prior to the promulgation of a decision in the appeal, the Veteran stated on the record at his hearing before the undersigned Veterans Law Judge that he desired to withdraw his claim for a total disability rating based on individual unemployability.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal for the claim of entitlement to total disability due to individual unemployability have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2015).



	(CONTINUED ON NEXT PAGE)



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Withdrawal of Claim for Entitlement to TDIU

At the October 2015 hearing before the undersigned VLJ, the Veteran stated on the record that he wanted to withdraw his appeal of the denial of entitlement to a total disability rating based on individual unemployability.  VA regulation provides for the withdrawal of an appeal to the Board when on the record at a hearing, and can occur at any time before the Board promulgates a final decision on the matter in question.  See 38 C.F.R. § 20.204(b) (2015); Hanson v. Brown, 9 Vet. App. 29, 31 (1996).

When pending appeals are withdrawn, there is no longer an allegation of error of fact or law with respect to the determinations that had been previously appealed.  Consequently, in such an instance, dismissal of the pending appeal for entitlement to a total disability rating based on individual unemployability is appropriate.  See 38 U.S.C.A. § 7105(d). 

Accordingly, further action by the Board on the claim for a total disability rating based on individual unemployability is not appropriate and the Veteran's appeal on this issue should be dismissed.  Id.  


ORDER

Entitlement to a total disability rating based on individual unemployability is dismissed.  


REMAND

Unfortunately, the Veteran's claims for entitlement to an increased rating for asthma and COPD, service connection for neurological problems, chemical sensitivity, hot flashes, GERD, night tremors, neuropathy of the hands and feet with tingling of the toes and fingers and insomnia must be remanded for further development.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

In short, the Veteran submitted medical records on two compact discs at his October 2015 Board hearing.  However, the Board notes that these records have not been associated with the Veteran's claims file and are not available for review.  These records have been identified as relevant to the claims on appeal and must be obtained before a decision can be rendered.

Furthermore, the Veteran should be afforded another VA examination for his service-connected asthma and COPD as he has recently expressed an increased worsening of symptoms associated with this disability.  "VA regulations specifically require the performance of a new medical examination ... [when] 'evidence indicated there has been a material change in a disability or that the current rating may be incorrect.'"  Caffrey v. Brown, 6 Vet. App. 377, 381 (quoting 38 C.F.R. § 3.327(a)).

All relevant and ongoing VA records that are not currently of record must be obtained.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, these issues are REMANDED for the following action:

1.  Obtain all VA treatment records that have not been associated with the claims file since August 2013.  A copy of any records obtained, to include a negative reply, should be included in the claims file.  

2.  Upload all documents contained on the two compact discs submitted by the Veteran at his October 2015 Board hearing.

3.  The Veteran should be afforded a VA examination to determine the current nature and severity of  his service-connected asthma and COPD.  The claims folder should be made available to the examiner for review before the examination.  

4.  Obtain an VA opinion from an appropriate medical professional, and/or conduct another VA examination if necessary, to determine the etiology of the Veteran's  claims for neurological problems, chemical sensitivity, hot flashes, GERD, night tremors, neuropathy of the hands and feet with tingling of the toes and fingers and insomnia.  The claims folder should be made available to the examiner for review before the examination.  The examiner is asked to comment on the following:

a) The examiner should clarify diagnoses of all conditions the Veteran has currently has related to neurological problems, chemical sensitivity, hot flashes, GERD, night tremors, neuropathy of the hands and feet with tingling of the toes and fingers and/or insomnia.

In rendering this opinion, the examiner should also discuss whether the chemical sensitivity manifests as a skin disability such as a rash.  

b) For each diagnosed disability, is it at least as likely as not (50 percent probability or greater) that the current neurological problems, chemical sensitivity, hot flashes, GERD, night tremors, neuropathy of the hands and feet with tingling of the toes and fingers and/or insomnia are related to service?

The examiner should specifically discuss the Veteran's reported history of exposure to toxins during service in Atsugi, Japan.

4.  After the development requested above has been completed to the extent possible, the RO should again review the record.  If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the appellant and representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


